Patterson, J.:
We are asked to reverse the judgment'appealed from and to send this cause back for a fifth trial upon a record containing something over two hundred exceptions, applying in various -ways to almost everything not in the interest of the defendant said or done by the justice who presidéd at the last trial. We have carefully examined, the whole case and find there was no error committed of a character or sufficient in gravity to call for the resubmission of the issues to a jury) and that the case is now in such condition that the important question of the liability of the defendant- as matter of law may be properly presented to the court of last resort; but it is due to the defendant and his counsel that the reasons' which impel -us to affirm this judgment should be fully set forth.
*376In former opinions of the General Term in this department the . rule of decision applicable to: this particular 'case was announced, and compliance with the requirements of that rule by making proof of facts within it, is the test of the right of the plaintiff to hold the judgment now appealed from. In the first of the opinions referred to (73 Hun, 125) it was in substance declared that causing .the plaintiff to change his position by an act intentionally done, whereby the person of the plaintiff was used by the defendant as a shield or protection from an impending or threatened danger, known to the. defendant, but of which the plaintiff was ignorant, furnished a ground of action for damages for the injuries the plaintiff sustained. It resulted from this expression of the views of the court that to recover the plaintiff must prove by a preponderance of evidence, first, that the act of aggression was committed; second, that it was done intentionally and with the design mentioned; and, third, that injury ensued. It was further considered that the elements' referred to being established prima facie, the burden was cast upon the defendant to show that his act did not in any way com tribute to any part of the injury, and that .it was not incumbent on. the plaintiff to prove that his injuries would not have been so great had he not been moved' from the position lie originally occupied. On the second appeal (80 Hun, 550) the general rule of liability was reasserted; but it was more particularly pointed out that a crucial distinction existed between an act instinctively-done under a natural impulse of self-preservation and one deliberately done, by a man who takes in the whole of the surrounding circumstances and then “ with reason and forethought puts a human buffer between" himself and anticipated injury;” the act being voluntary not necessarily making it actionable; but tó be so it must have proceeded from calculation and design. '
That group of the defendant’s exceptions which relates to the law as charged by the trial justice at the last trial may be conveniently éxamined at this point, The exceptions referred to were taken to portions of what the justice did charge and to parts of what he refused on request to charge. In its general scope and purport the rule of liability as declared by the General Term was announced but in one respect with a radical modification. Instead of adhering to the views of the appellate branch of the court, the trial judge *377instructed the jury that the burthen of proof was on the plaintiff from the beginning to the end of the case on every issue, thereby compelling the plaintiff .to prove that his injuries were greater than those he would have sustained had his position not been changed by the alleged act of the defendant. This ruling, binding as it did the plaintiff to a more rigorous onet? than was deemed by the General Term necessary to the maintenance of the action, is made the subject of an argument which will be considered in another connection. In other respects the charge accords with what the General Term had previously held.- The jury were told that the action was brought to recover damages alleged to have been sustained in consequence of what, if it happened at all, was technically an assault; that if the defendant placed his hands on the plaintiff and drew or moved him to a different position from that which he previously occupied, that act was an assault. It was submitted as a question of fact whether that was done so as to cause a material change in the plaintiff’s position. If the jury found it was not done, they were told the defendant was entitled to the*verdict. They were also instructed that if the defendant did move the plaintiff involuntarily, that is to say, without a formed intention to do so, he would not be responsible; and that particular part of the charge was emphasized and illustrated by an example of what constituted an unintentional and involuntary act. The jury were further instructed that Hr. Sage was in no wise responsible for the explosion or its effects, but that they must be satisfied that the plaintiff’s injuries resulted from Sage’s act. This general outline of the charge shows that it was much more favorable to the defendant than under the views of the General Term he could have anticipated. With the single exception of the so-called shifting of the burthen of proof, the charge was entirely correct in the main features referred to, and if there were an error in that particular, it was greatly to the advantage of Hr. Sage. The judge did not charge that a mere technical assault entitled the plaintiff to recover substantial damages. ’ He"' merely said it gave a right of action and expressly stated “ the question of damages is an entirely different question. For such an assault the damages may be merely nominal.”
Exceptions appear in the case to particular phz*ases and language of the trial judge, in charging the jury and in reply to remarks of *378counselmade in connection .with those, exceptions. 'Wherever the exception appeared-to indicate that the instruction.to, which- it, referred was -obscure or incomplete or might p.e construed in a different sense from that, intended by the judge, a coi-rection or explanation was. given, and we find no material error : in anything said by the court concerning'those matters. Where- reference was made by the court to the testimony of witnesses it was- done with fairness and substantial .accuracy. Concerning- the. defendant’s requests-to charge and- the rulings of .the court upon them, we find that-most-of them and almost all of the vital ones were charged in ; the exact language in which they were presented by counsel. Some requests were modified,, and properly so; some Were -so multifarious. as to justify a refusal to charge them. -The fourteenth request is an " important one and embraced all the elements of liability. It was refused only as to form. The court had charged fully and completely in its own' way every element of that request, and having done so, was not bound to repeat parrot-like the, words of counsel or to reiterate in other forms the clear-and pointed instructions, already given. - Having critically examined the charge and the requests-of the'defendant and the" rulings- of the court upon them, we are unable to say that any error by which the jury could have been misled or Were Wrongly advised is made to appear* . By separating certain remarks of the: court from their context and considering them dissociated from antecedent, or subsequent utterances, it is easy to predicate error of what was said; but taking the charge and instructions and .-rulings on- requests to charge as an entirety, we think the defendant has no just grievance, and no- wrong was. done him in the submission of-the cause by the court -to the jury.
Recurring to the earliest stage, of the, trial, the learned counsel for the defendant insists upon the validity" of exceptions., taken to. the rulings of the court as. to the qualifications of jurors. By the Code of Civil Procedure, the justice at Circuit was the trier of all questions concerning the fitness and competency of jurors, and his determination thereupon is reviewable under exception in -the same manner as .a decision of an issue of fact. Mr. Putnam was called and examined as to.his qualifications' for service on the panel. He was evidently an intelligent and discriminating man. In .answer -to a question put by the defendant’s counsel, he stated that be might *379have some reluctance to decide in.favor of the defendant because of sympathy. Thereupon he was challenged “for bias.” Prior to the answer r’eferred to Mr. Putnam had said that he. would as willingly render a verdict for the defendant as for the plaintiff if the evidence warranted it. "Whereupon the defendant’s counsel said : “ I am not speaking about evidence now; ” thus plainly putting his - subsequent question on an entirely different footing. Then the justice, in order to ascertain exactly what was the state of mind of the jiroposed juror, and that he might decide the question he was obliged to determine asked: “ Are you satisfied in your own mind that disregarding sympathy and everything else and any reluctance you may have that you could listen to the testimony of the witnesses here, independent of every other consideration in the world, and render a verdict upon that testimony uninfluenced by every other consideration? A. Entirely so. Q. Reluctance does not mean that it would influence you in rendering your verdict when you come to consider the case ? A. Pío, sir.” Without further examination the defense insisted on the challenge. It was not allowed, and a peremptory challenge was interposed. The ruling of the court was right. Mr. Putnam was . a competent person to serve. He was not disqualified either for principal cause or favor, grounds of challenge which still exist in civil cases (Butler v. Glens Falls, etc., R. R., 121 N. Y. 112), although jurors are generally examined in such cases on the supposition that the pro- - visions of the Code of Criminal Procedure as to actual and implied bias and the modification of the law as to previously formed or ■ expressed opinions as to criminal charges furnish a rule applicable "to all cases.
Mr. H. C. Furman was called for service and was rejected by the court, to which the defendant excepted. Mr. Furman swore he had expressed an opinion from reading the evidence in the first case, but it had been somewhat modified by reading the account of- the second trial. He also swore his judgment would not-be swayed by any opinion he held or impression he had, but that lie-then had both an opinion and an impression, which meant, of course, he would enter the jury box with them. He was held to be disqualified. In civil cases it is enough if the proffered juror has formed or expressed an opinion gathered from statements of parties *380or from a previous trial (Rogers v. Rogers, 14 Wend. 131), and .not merely from current rumor and gossip. The judge as trier could determine the effect of this opinion, notwithstanding the declaration of the party examined as to his own state of mind. The law in that regard has not been changed. The ability to disregard and throw aside a previously formed or expressed opinion is a' modification of the law applying in criminal trials only. It was first introduced by chapter 475 of the Laws of 1872, and subsequently incorporated as part of subdivision 2 of section 376 of the Code of Criminal Procedure.
Another gentleman, Hr. Edward Fisher, was rejected because ■of his connection with a manufacturing corporation which made parts of instruments used by the Western Union Telegraph Company. According to the admission of his counsel, Hr. Sage . is one of the Western Union Telegraph Company.” Although Hr. Fisher’s statements, were such as to make him appear in print ■qualified to serve, we- cannot say that the trial judge, who observed fills manner and demeanor, was not justified in concluding as matter of fact that he would not be a fair and impartial juror. ¡No especial reference is necessary to the exceptions relating to Hr.- Dohn and Hr. ¡Rockwell.
We are next to consider the errors assigned as having been committed during the progress of the trial, and of' these we find that the learned counsel for the defendant lays particular stress upon the-admission of the testimony of the witness Baillard and upon the-■course counsel was permitted to pursue in the. cross-examination of Hr. Sage. Baillard, who was not called on either of the three preceding trials, testified under objection that after the explosion and when Hr. Sage was receiving attention in O’Connell’s drug store . a man pointed out to him as Hr. Sage said “ something about being protected, about a protection that he had had from the explosion.” That this testimony was all-important cannot be questioned. It was relied upon as an admission by Sage that something had happened to benefit him or save him from more severe injuries than those he actually sustained, and it was sought to weave it into the fabric of the plaintiff’s - case by connecting it with the claim that nothing else occurred or could have occurred that would have afforded protection except the very' act which Laidlaw alleged was *381committed by the defendant. It was strenuously objected that there was no competent evidence that Mr. Sage ever made the-remark, or that he was identified as the person who made it if it were made by any one. The witness did not know Mr. Sage and could not swear from personal knowledge to-his identity, but it was not necessary that he should. Identity may be established by circumstantial evidence, and the cases have gone so far as to hold that similarity of name is sufficient, to prove it. (Hatcher v. Rocheleau, 18 N. Y. 86.) Did the surrounding circumstances point to Mr. Sage as the person who made-the alleged remark ? The witness was a medical student; he had heard of the explosion and went to the drug store; Mr. Sage was-pointed out to him by O’Connell or some one else. He describes the person thus pointed out as an elderly man who had been injured by the explosion; his clothes were torn; -he was seated in a chair-in the middle of the room (where Mr. Sage did sit) • he was looking at his hands (which, the evidence shows, were badly burned and. blistered). ' From the proven situation, condition of the man who-spoke, and all the circumstances, there was enough to go to the: jury as showing pointedly that Mr. Sage was the person who spoke, nevertheless, the character of the testimony and the vagueness of the expression are such that, unless the jury were properly instructed concerning it, we should have much hesitation in sustaining a verdict which might or could have been influenced by it; but the* court did so charge in the following words: “ I say to the jury that, unless they are satisfied that Mr. Sage made the remark, that then, of course, Mr. Sage is not responsible for it at all, and that, under the' circumstances, they can consider whether the witness sufficiently identified Mr. Sage as the person who made the remark—it was testified that he did sit in the middle room — and whether, from all the-surrounding circumstances, 'it was a sufficient identification. Unless-they are satisfied Mr. Sage made the remark they are not to consider the'testimony at all.” The animadversions of counsel on this-testimony of Baillard proceed upon the assumption that the witness was deposing to identification only by hearsay, viz., the statement of a bystander that Mr. Sage was the person to whom the remark is attributed. This ignores all the corroboration of circumstances-which sufficiently pointed to Mr. Sage as the person who spoke.*382That Baillard was contradicted by Mr. Bragen and Dr. Mnnn was a matter for the consideration of the jury.
The cross-examination of the defendant was a searching and severe one, daring which several incidents occurred; now made the 'subject of indignant criticism,by his counsel. .The questions put to- Mr. Sage respecting an alleged, interview between a third' person and ¡Rockwell, a juror not accepted, had nothing to do with the -case ■ in. any aspect, but it is the merest assumption that they, in any way, prejudiced -the defendant; and so of the inquiries as to the lack of interest of Mr. Sage in Laidlaw’s welfare. If these inquiries were not considered proper, objection should -have been taken when •fliey were first mentioned, which was not' the -case with the topic ' last referred to. All of the objections to the manner of -the' cross-examination may be-disposed of in--a wnrd. It was entirely within the discretion of the trial judge to determine how far and to what extent for the legitimate purposes of the case he would allow or ■ disallow questions .disparaging to a witness and not relevant to the issues. In Great Western Turnpike Co. v. Loomis (32 N. Y. 127) it was held that the range of irrelevant inquiry for the purpose even of degrading a .witness is subject to the control of the presiding " judge, “ who was bound to permit such inquiry when it seemed to .him, in the exercise of a sound discretion, that it would promote the ends of justice, and to exclude it when it seemed unjust to the witness, and Uncalled for by -the circumstancesi of the cáse.” If the questions on cross-examination were objected to - on the specific ground referred to, the court was at liberty, and ¡it was its duty,, to act in its best judgment, and we cannot say its decision presents a manifest case of abuse or. injustice.
■ Another incident of the cross-examination of Mr.. Sage, to which objection was taken, was the usé by counsel of a newspaper- cutting from which many statements of a reporter, stated to be a distant relative of Mr, Sage, were taken as the basis of questions put to the witness. We do "not understand that the learned counsel for the defendant contends that his adversary had not the right to use this • newspaper report of an alleged interview with Mr. Sage for the • purpose of framing questions to ascertain whether he did not make for publication, various admissions or statements within a' day or two -.after the explosion.took place, and yet that was obviously the pur*383pose with which it was used. The subjects of Mr. Sagé’s appearance, statements and declarations shortly after the occurrence were not altogether immaterial, especially in view of the rightful purpose of the examining counsel to test the condition of the memory of the witness. The court limited ■ the examination to the testing of the witness’ recollection; the newspaper article was not read, and the extracts that were incorporated in questions put to the witness were trivial and unimportant. So with reference- to the questions as to the defendant’s supposed wealth and multitudinous occupations. They are not of sufficient consequence to authorize us to send these parties back for another trial. We are not called upon to approve or condemn the course of examination pursued by counsel on either side, but merely to say that we find no legal ground for reversal of the judgment by reason of any of the matters connected with the cross-examination of Mr. Sage.
We are finally to consider the exceptions to the motions for non-suit and the sufficiency of the evidence to sustain the verdict as it is brought up by the' appeal from the order denying the motion for a new trial. Bearing in mind what has previously been referred to as the several elements of fact, proof of which was declared by the G'eneral Term to be essential to a recovery, we have examined the whole record, and with the result that we hold that a case was made out sufficient to go to the jury, and that we should not interfere with the verdict. Concerning the act itself, the moving of the person of Laidlaw, he swears to it positively. Mr. Sage as positively denies it. Mr. Robertson, the young man who was one of the greatest sufferers of all, was called to corroborate Mr. Sage. He was a disinterested witness and meant to tell the truth, but his testimony is not of the convincing character claimed for it by the defendant. He does say that from the time Mr. Sage began to back away from Horcross until the explosion took place he was able to see both Laidlaw and Sage, and that the latter did not touch or move the ■former, but in this he must have been greatly mistaken, for from his situation he could not have kept his eyes constantly on Sage and Laidlaw and Horcross, for they were not all in the same range of vision all the time, that is, from the point at which Robertson stood, which was at the little window in the anteroom partition, through -which he saw Sage and Laidlaw at the table, yet he says that from *384the moment'R orcross backed out of the anteroom and drew a pistol, he kept his eyes steadfastly upon him, which would, of course, have prevented his constantly keeping Laidlaw and Sage in view. In this point, therefore, the testimony is not so forcible as the defendant claims. Laidlaw testified in substance that he walked from the
lobby of Mr. Sage’s office into the anteroom, passed Mr. Sage, who was in conversation with a person who turned out to be the dynamiter, and took a position about the middle of a small table facing ' Rector street and looking out on Trinity church yard. Mr. Sage,. having read the startling paper Rorcross handed him, with admirable nerve and coolness, undertook to temporize with the madman. He saw the situation and. the] impending horror. He says so ■ himself. There is no disagreement as to what,he next did. He walked back,ward to the angle of the small table nearest Rorcross and took ;a half-seating position ■ on it. ’ Then Laidlaw says- Sage put out his hand and gently and quietly drew him before him so- that he covered the greater part of Mr. Sage’s body, and then the latter spoke'-the words addressed to Rorcross, “ If I trust you why can .you not trust- ■ me?” Row it is incontrovertible that Mr. Sage knew of the. danger and. Laidlaw did not. Mr. Sage positively denies having' put his hands on Laidlaw until after the catastrophe, when he says-he helped Laidlaw to arise, and he denies that he ever uttered -the- ‘ words attributed to him.. He also says that Laidlaw stood at the-very opposite end of the table all the time. Laidlaw further testified that as soon as the words were uttered by Mr. Sage, the expío- ' sion took place. The respective versions of the two parties were clearly put before the. jury, who believed Laidlaw. His testimony,, if true, showed' the commission of the act, its deliberate .character, Sage’s knowledge of the threatened danger and liis own- ignorance-of it, from all which the jury could have inferred and did infer, that, the gentle drawing of the plaintiff before him, without violence, hut-yet with strength sufficient, to induce the plaintiff to yield to it, was-done by Mr; Sage with the intent and design of screening his person, with the body of the plaintiff.
And here it becomes material to consider an argument-of the counsel for the defendant before referred to. The trial judge-, disregarding the ruling of the General Term, held that it.was incumbent upon ■the plaintiff to prove that Iris injuries were the result of. his removal. *385and that they were more aggravated than they would have been had he not been removed, and it is confidently claimed that the case is barren of evidence showing, or tending to show, those facts.' It might be sufficient on this topic to say that it was unnecessary, under the rule of law as laid down by the General Term, for the plaintiff to-prove as much asthe justice at Circuit thought requisite and that, the evidence being sufficient to go to the jury within the rulings of the General Term, it is immaterial whether or not the measure of the trial judge’s view was filled up by the evidence. But unless we-totally misconceive that evidence, there was some proof that the injuries actually received were caused by the removal of the plantiff and that he was more seriously injured than he would have been had he not been interfered with. It is deducidle from the testimony of Mr. Beeves, who examined the premises immediately after-the explosion took place, that its main force was exerted in two> ascertained lines of direction; one north from the point at which; the bag containing the dynamite was dropped, within -the range of which were Mr. Sage and Laidlaw, and Morton, who was blown through the Bector street window and picked up dead on the highway. The joists that ran at right angles with the Bector street wall were found by Mr. Beeves to be fractured; fourteen of them entirely destroyed, split from end to end. Again, another course was diagonal from a hole made where the bag is supposed to have-fallen, northeast across the room in the direction of Broadway. From the situation of the table it is far from improbable, and it. might fairly be inferred, if the jury believed that Laidlaw originally occupied the position in which he swears he first stood, that had he-remained there he would not have been drawn into either of the-main currents of the explosion, and he certainly did get within the sweep of one of them. The case is not, therefore, without some evidence that the grievous injuries Laidlaw sustained resulted from his being moved, nor can it be said that he has not shown some facts from which the legitimate inference might arise- that his hurts were aggravated by his removal. It was before the jury, then, by evidence which they believed, that Mr. Sage did move the plaintiff; that he did it with deliberation; that it was with an intent to use him as a screen, and that Laidlaw was injured in consequence. The finding as to deliberation'was an inevitable one, if the jury believed *386The rest of Laidlaw’s story, for Hr. Sage persistently claimed that lie never touched Laidlaw at all, and that when the explosion happened Laidlaw was separated from him by the whole length of the Table. Hr. Sage does not, and will not, allow of the possibility of ’.his having inadvertently or instinctively touched and moved Laid-law. He unqualifiedly denies it, and removes that element from the discussion, notwithstanding which, the court recognized the possibility that it might have so happened, and charged the jury accordingly.
Another view is presented by the learned counsel for the defend•ant under which he claims that the version given by Laidlaw is ■simply an impossibility, and that' the proof is conclusive from ■circumstances that Laidlaw’s body could not have been used as a . ¡shield to protect Hr. Sage. Laidlaw stated that when Hr. Sage ■moved him he was drawn to a position which covered all Hr. Sage’s person except the right arm and leg. How it is clear that certain-particles or substances of flying material, penetrated Hr. Sage’s •clothing and entered his body near the median line. The question Is asked, how could this have occurred without those particles passing through Laidlaw’s body if he really stood in front of Hr. ¡Sage in the attitude he claims ? It is not shown that Laidlaw and "Sage were in actual close contact.' There was an open space between them; how wide does not appear^ but it must have been ¡some inches at least. It is not inconceivable that in the titanic whirlwind of the explosion small flying fragments may have penetrated Hr. Sage’s person through the open space referred to.' There is nothing more extraordinary in the incident under consideration ' than in the circumstance that the force of the .exjflosion blew open ■■a large iron safe and scattered its contents all about the room. Ho -one can account for the eccentricities of such an occurrence. If "there were known and provable unvarying incidents of such ■phenonenal events, some ascertained physical law acting uniformly ¡and equally on all such occasions, we might be ¡able to say what was ■of what was not impossible within the operation of such law, but we have no such guides or criteria. And so also with the burns on Hr. Sage’s hand, spoken of by Dr. Hunn and which.were severe ¡and of long continuance without healing. If we could say at what fraction of a.second they were inflicted, an argument might be *387-drawn to support the defendant’s viewsbut his hands may have been burned while he was falling or immediately he fell. It is all a matter of conjecture, and the argument of impossibility cannot be allowed to prevail.
We have thus considered the material points . .urged by the learned and zealous counsel of the defendant, and repeat that we would not be justified in subjecting these parties again to a retrial of the cause. It is in a better position now than it ever has been for the ultimate judgment' of the Court of Appeals, and' we have endeavored to set forth our reasons for affirming the judgment in such a way that it may be reviewed on this record in the light of what we conceive to be the true state of the case as it has been presented to us. In conclusion, it is to be said that we. do not consider the verdict excessive under all the circumstances of the case.
The judgment must be affirmed, with costs.
Van Brunt, P. J., Rumsey, Williams and O’Brien, JJ., concurred.
Judgment affirmed, with costs.